Citation Nr: 1217247	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  07-11 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for service-connected major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1980 to February 1990.  This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office in Indianapolis, Indiana (RO).


FINDING OF FACT

The Veteran's major depressive disorder is manifested by severe depression, moderate to severe anxiety, anger, irritability, difficulty sleeping, fatigue, mood swings, feeling of worthlessness, hopelessness, affective instability, impaired short-term memory and attention, social isolation, lack of interest and motivation, suicidal gestures, and self-harming behaviors.  Objectively, the Veteran was well-groomed with appropriate hygiene, fully oriented, and with good eye contact.  She exhibited depressed, irritable, angry or dysphoric mood; a wide range of affect; normal or tangential speech; logical, sequential or circumstantial thought process; and thought content without any psychosis, delusions, hallucinations, paranoia or homicidal ideation.


CONCLUSION OF LAW

The criteria for an initial evaluation of 70 percent, but no more, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

The Veteran's claim concerning the proper disability rating to be assigned to her service-connected major depressive disorder arises from her disagreement with the initial disability evaluation assigned to this condition following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice as to this claim is needed.

Furthermore, the RO's September 2005, March 2006, April 2007 and August 2008 letters informed the Veteran of what evidence was required to substantiate her claim for increased disability rating and of her and VA's respective duties for obtaining evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a notice defect may be cured by issuance of a fully compliant notification followed by a re-adjudication of the claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as her identified and available post-service medical records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Pursuant to the Board's June 2010 remand, the RO requested the Veteran's Social Security Administration (SSA) records relating to any disability benefits claims filed with the SSA, in June 2010 and November 2010.  However, the SSA responded in December 2010 that no records existed for the Veteran.  In October 2011, the RO informed the Veteran of the unavailability of SSA records and requested that the Veteran submit any records in her possession.  As the Veteran did not respond, the RO made a formal finding as the unavailability of the SSA records.  Under these circumstances, the Board finds that there has been substantial compliance with its June 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The RO has also obtained VA psychiatric examinations to determine the severity of the Veteran's major depressive disorder.  38 C.F.R § 3.159(c)(4).  The VA examinations were based upon a review of the Veteran's claims file, clinical examination of the Veteran, and consideration of the Veteran's statements.  The VA examiner discussed the history of the Veteran's condition, conducted an examination of the Veteran, and elicited information from the Veteran concerning the functional aspects of her disability.  As they provide sufficient detail to determine the current severity of the Veteran's service-connected major depressive disorder, the Board finds that the VA examinations obtained in this case were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  While the Board realizes that the last VA examination was conducted over three years ago, the Board finds that duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995).  Furthermore, VA treatment records dated subsequent to the time of the November 2008 VA examination are of record.  The Board has had the opportunity to review medical evidence as to the severity of the Veteran's service-connected major depressive disorder, since the time of the November 2008 VA examination.  Thus, the Board finds that in this case the available evidence of record provides sufficient information to evaluate the level of severity of this disability.  

In any event, the Veteran has neither advanced an argument that any of the VA examination of record was deficient in any respect, nor that she was prejudiced thereby.  Barr, 21 Vet. App. at 312.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this issue, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (finding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (holding that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where a Veteran appeals the initial rating assigned for a disability, evidence contemporaneous with the claim and the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time.  Id.

The Rating Schedule establishes a general rating formula for mental disorders.  38 C.F.R. § 4.130 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  

Service connection for the Veteran's depression was granted by a January 2006 rating decision, and a noncompensable evaluation was assigned, effective July 21, 2005, under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9434.  In February 2006, the Veteran filed a notice of disagreement as to the noncompensable initial evaluation assigned for her major depressive disorder.  By a February 2007 rating decision, an initial evaluation of 30 percent was assigned for her major depressive disorder effective July 21, 2005.  The Veteran perfected her appeal in August 2007 and subsequently in a March 2009 rating decision an initial evaluation of 50 percent was assigned for major depressive disorder effective July 21, 2005.

Major depressive disorder is rated as 50 percent disabling when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory, such as retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434.  

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has noted the various GAF (Global Assessment of Functioning) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DSM-IV; Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 51-60 indicates moderate symptoms, such as flat affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning, such as having few friends or having conflicts with peers or co-workers.  DSM-IV at 46-47.  A GAF score of 41 to 50 is assigned where there are serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job.  DSM-IV at 46-47.  A GAF of 31-40 is defined as exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  DSM-IV at 46-47.

A July 2005 VA treatment report stated that the Veteran was seen for irritability and anxiety.  The Veteran reported periods of fatigue, losing focus, feeling very angry, and holding back tears.  Her thoughts were logical, sequential and circumstantial, and speech was normal.  She denied psychotic symptoms, suicidal or homicidal ideation or plan but endorsed periods of dysphoria and anxiety.  She was fully oriented, with intact memory, and her insight and judgment were fair although poor in the past.  The diagnoses were amnestic disorder, not otherwise specified; anxiety, not otherwise specified; and recurrent major depression, possibly organic in nature.  

The Veteran underwent a VA mental examination in November 2005.  The VA examiner indicated that the claims file was reviewed.  The Veteran reported difficulty falling asleep, depressed mood, and feelings of worthlessness.  She denied guilt or hopelessness.  She stated that she had gained weight when she "had been more severely depressed."  She denied excessive worrying, panic attacks, periods of impulsivity, symptoms of psychosis, any auditory or visual hallucinations or paranoia.  The Veteran stated that she had not been able to take care of her daughter because of mental illness and that she was unable to hold a job because she could not attend to tasks or remember things well.  She reported a past history of suicide attempts by overdose.  The Veteran had been unemployed since 1994.  She had worked at a fast food restaurant for about a month but could not remember things and function.  She was currently living alone.  She was currently in a "good" relationship for the past few weeks.  On mental status examination, the Veteran was cooperative.  No psychomotor agitation or retardation was shown.  Her speech was normal and thought process was logical and sequential.  She denied suicidal or homicidal ideation, or auditory or visual hallucinations.  Her affect was in full range.  Both her insight and judgment were poor.  The DSM-IV diagnoses were substance-induced mood disorder and amnestic disorder, not otherwise specified on Axis I; and personality disorder, not otherwise specified, on Axis II.  The examiner assigned a GAF score of 62 for Axis I disorders and a GAF score of 50 for Axis II, personality disorder.  The Veteran was unable to manage her finances without her mother's help.  The examiner noted that the Veteran continued to have depressed mood and harbored a lot of anger and resentment toward the military.  It was noted that her depressed mood caused mild impairment in functioning with a GAF score of 62 for substance-induced mood disorder in combination with the other Axis I disorder.  

In a February 2006 VA psychiatry note, the Veteran stated that she felt very overwhelmed and felt like cutting herself.  She had been cutting on her left thigh for a week.  On mental status examination, the Veteran was well groomed and had a cooperative but angry attitude, with appropriate eye contact.  No psychomotor retardation or agitation was shown.  She exhibited articulate speech; "pissed" mood; mood congruent and irritable affect with anxiety; sequential, logical and goal directed speech; average intellectual functioning; partial insight; and questionable judgment.  She denied suicidal or homicidal ideation, visual hallucinations, or death wish.  The Veteran was fully oriented but her concentration and attention were poor.  The diagnoses were major depression episodes and posttraumatic stress disorder (PTSD), and a GAF score of 60 was listed.

In a March 2006 VA psychiatry note, the Veteran stated that she cut herself in the left leg.  She related that she had thoughts of harming herself in the previous month, but she was not going to do it.  She reported depression, mood swings, anxiety.  No hallucinations, overt delusional thinking, or paranoia were shown.  On mental status examination, the Veteran was well groomed and her motor activity was within normal limits.  Her speech was tangential and a little dramatic.  Her affect was bright affect and she kept good eye contact.  The Veteran was fully oriented but her concentration and attention were poor.  Short-term memory was poor and long-term memory was stable.  Her reasoning, insight, and judgment were poor.  The Veteran was deemed reliable.  The diagnoses were amnestic disorder, not otherwise specified; anxiety, not otherwise specified; recurrent major depression, possibly organic in nature; and schizoaffective disorder vs. bipolar disorder.  

In a July 2006 VA psychiatry note, the Veteran stated that she was doing better with depression.  She stated that she had not had suicidal thoughts in some time; nor was homicidal ideation shown.  She was still having mood swings.  She no longer experienced visual or auditory hallucinations or paranoia.  She reported anxiety.  On mental status examination, the Veteran exhibited bright affect, and generally logical, polite and cooperative speech within normal limits.  Her motor activity was within normal limits.  She was fully oriented and her concentration and attention were good.  Short-term memory was improving and long-term memory was stable.  Her reasoning and insight were fair, but judgment was poor.  The Veteran was deemed reliable.  The diagnoses were recurrent major depression, and rule out schizoaffective disorder vs. bipolar disorder.  

In a November 2006 VA psychiatry note, the Veteran stated that her depression was not good.  She stated that she had not slept in weeks.  Her energy was good.  No suicidal or homicidal ideation was shown.  It was noted that the Veteran's mood was stable, staying depressed.  No auditory or visual hallucinations or clear paranoia were shown.  She reported anxiety and that she got panicky when on the highway.   On mental status examination, the Veteran was well groomed, generally cooperative, and with good eye contact.  Her motor activity was within normal limits and speech was normal.  She was fully oriented and her concentration and attention were adequate.  She had some short-term memory problem although her long term memory was stable.  Her reasoning and judgment were poor; insight was fair.  The Veteran was deemed reliable.  The diagnoses were recurrent major depression, and rule out schizoaffective disorder vs. bipolar disorder.  

In a December 2006 VA psychiatry note, the Veteran related that she was having depression but it was not bad.  She was not sleeping well and was having nightmares.  Daytime energy was poor and appetite was not good.  She cut her leg with a razor blade but it had healed.  She denied suicidal or homicidal ideation.  It was noted that the Veteran did not have stable mood and she stated that she could have a mood swing in an hour or days, from one extreme to the other.  She also reported seeing or hearing things that were not present and was having paranoia.  On mental status examination, the Veteran was well groomed and with good eye contact.  She was bright to tearful.  Her motor activity was within normal limits and speech was a little tangential.  She was fully oriented but her concentration and attention were poor.  Short-term memory was improving and long term memory was stable.  Her reasoning and insight were fair; judgment was better; and the Veteran was deemed reliable.  The diagnoses were recurrent major depression, and rule out schizoaffective disorder vs. bipolar disorder.  

In an August 2007 VA psychiatry note, the Veteran's symptoms included depression, anxiety, suicidal gestures, mood swings, and treatment/medication non-compliance.  The Veteran was neatly attired.  Her speech was logical and sequential and became circumstantial but easily redirected.  She denied psychotic symptoms, dysphoria, or suicidal or homicidal ideation or plan.  Anxiety was the major issue.  She was fully oriented and had fair insight and judgment.  She had difficulty with immediate recall.  The diagnoses were recurrent major depression, and rule out schizoaffective disorder vs. bipolar disorder.  

In a January 2008 VA psychiatry note, the Veteran's symptoms included depression, moderate to severe anxiety, suicidal gestures, and mood swings.  The Veteran was neatly attired.  Her speech was logical and sequential and became circumstantial but easily redirected.  She reported increased anxiety and difficulty sitting still.  She denied psychotic symptoms, dysphoria, or suicidal or homicidal ideation or plan.  Anxiety was the major issue.  She was fully oriented and had fair insight and judgment.  She had difficulty with immediate recall.  The diagnoses were recurrent major depression, and rule out schizoaffective disorder vs. bipolar disorder.  

In a June 2008 VA social worker note, the Veteran reported intermittent suicidality.  In the same month, a VA psychiatry note stated that the Veteran's symptoms included depression, moderate to severe anxiety, suicidal gestures, and mood swings.  The Veteran was neatly attired.  Her speech was logical, sequential and pertinent but usually circumstantial.  She reported increased anxiety and difficulty sitting still.  She denied psychotic symptoms, dysphoria, or suicidal or homicidal ideation or plan.  Anxiety was the major issue.  She was fully oriented and had fair insight and judgment.  She had difficulty with immediate recall.  The diagnoses were recurrent major depression, and rule out schizoaffective disorder vs. bipolar disorder.  

An August 2008 VA psychiatry note reflects that the Veteran was seen in emergency room for increased hostility and worsening of short-term memory.  The Veteran denied suicidal ideation although four days ago she attempted to kill herself by overdosing.  On mental status examination, the Veteran was appropriately dressed with appropriate hygiene.  She fell asleep throughout the interview and her speech was mildly slurred and slow.  Her eye contact was appropriate.  She showed "tired" mood; restricted affect; circumstantial and logical thought process; thought content without suicidal or homicidal ideation, or hallucinations; and poor insight and judgment.  The diagnosis was history of major depressive disorder.

In an October 2008 VA emergency assessment note, the Veteran was tearful, trembling, and appeared agitated and frustrated.  She was stressed out and agitated although she denied suicidal or homicidal ideation.  The assessment was anxiety.  A psychiatry consultation note stated that on mental status examination, the Veteran appeared tearful and distressed with an angry and irritable attitude.  Her speech was pressured at times with an angry tone and normal pace and her affect was tearful and dysphoric.  Her thought process was jumbled at times but mostly logical, and stream of thought content was mostly about being victimized by either care providers or disability issues.  Her intellectual functioning was average, and her judgment was poor.  The diagnosis was recurrent major depression.

The Veteran underwent another VA mental examination in November 2008.  The VA examiner indicated that the claims file was reviewed.  The Veteran related that she was currently married to her husband for one year and that they were doing fine.  Her parents lived close to her and she talked to them twice a week.  She stated that she had some friends.  The Veteran related that it was hard for her to leave the house and that she would stay in the house for a month at a time; she was scared to socialize and could not deal with stress or pressure.  She further stated that she and her husband did not go out and she did not like to leave the bedroom.  She used to be an avid gardener, but she lost her interest.  Daily, she would watch television and read, and stay at home most of the time.  She reported difficulty self-soothing, unstable interpersonal relationships, and dramatic presentation and affective instability.  She stated that she could not function or work.  Her legs were scarred from cutting herself and she stated that she last cut herself about a month previously.  She reported feeling depressed everyday and that she had a hard time getting out of bed.  She was experiencing decreased appetite, hopelessness, lack of interest and motivation, and feeling worthless.  She stated that she was less concerned with her hygiene when she was depressed.  Specifically, she would go for one or two weeks without showering.  She further reported that her depression impacted her marriage because she withdrew from her husband and isolated herself.  Her daughter had not talked to her in a long time and she had not seen her only grandchild.  She indicated that she last worked in the mid 1990's.  

On mental status examination, the Veteran was clean and casually dressed.  The Veteran's speech was spontaneous, clear and coherent.  She was cooperative and fully oriented.  Her affect was visibly upset, agitated and tearful.  She exhibited depressed mood, circumstantial thought process, preoccupied thought content, average intelligence and fair impulse control.  No delusions, hallucinations, inappropriate behaviors, or obsessive or ritualistic behaviors were shown.  She understood the outcome of her behavior and that she had a problem.  The Veteran denied panic attacks, or presence of suicidal or homicidal thoughts.  The examiner found that the Veteran was able to maintain minimum personal hygiene and that there was no problem with activities of daily living.  The Veteran reported memory problems; especially that she had "no short term memory."  She could not retain information and had trouble concentrating.  She could not remember her home address and phone number most of the time.  She stated that she got lost and had not driven in 11 years.  The Veteran stated that she managed the finances but her mother helped her.  As for employment history, the Veteran was currently unemployed and she retired in the mid 1990's due to psychiatric problems.  The DSM-IV diagnoses were recurrent major depressive disorder on Axis I and borderline personality disorder on Axis II, and a GAF score of 44 was listed.  The examiner noted that the Veteran's personality disorder made it more difficult for her to cope with her depression and that although her personality disorder is more disabling than her depression, separate GAF scores could not be determined without mere speculation.  

The examiner further noted that the Veteran continued to meet the criteria for major depressive disorder with depressed mood, anhedonia, history of suicidal ideation and suicide attempts, decreased appetite, lack of motivation, and isolation and withdrawal from others, which were severely impairing her functioning.  The examiner concluded that although there was not total occupational and social impairment, the signs and symptoms of the Veteran's mental disorder resulted in deficiencies in the areas of judgment, thinking, family relations, work and mood.  Specifically, the examiner stated that this was reflected by impulsive behaviors, poor concentration and memory problems, tumultuous interpersonal relationships, isolation and withdrawal from others, spending significant time in her room, lack of concern for her hygiene, prolonged unemployment due to significant difficulty coping with stress and trouble getting along with others, severe depression, and affective instability.

In a March 2009 VA psychiatry note, the Veteran was fully oriented.  She endorsed the symptoms of anhedonia, insomnia, decreased appetite, decreased energy, racing thoughts, suicidal ideation and low self esteem.  She was unable to demonstrate future orientation.  She identified a great deal of anger toward the VA in general as she believed that her care had not been adequate.  On mental status examination, the Veteran exhibited dysphoric and irritable mood; defensive and hostile attitude; tearful, anxious, frustrated and labile affect; loud and dramatic speech; motor activity with no agitation or retardation; impaired judgment, reasoning, insight and impulse control; and circumstantial thought process.  She denied hallucinations or delusions.  She stated that she was suicidal and that she did not care anymore.  The diagnosis was recurrent major depression.

In a June 2009 VA psychiatry note, the Veteran's symptoms included depression, moderate to severe anxiety, suicidal gestures with borderline construct, social isolation, loss of interest or anhedonia, feeling tired, excessive sleeping, loss of libido, nervousness, stress, insecurity, and restlessness.  The Veteran was neatly attired and with bright affect and a wide range of mood.  She had a quiet demeanor and was focused during the session.  Her speech was logical, sequential and pertinent although it became circumstantial and needed re-directing.  She denied psychotic symptoms, persistent periods of dysphoria, or suicidal or homicidal ideation or plan.  She was fully oriented and had fair insight and judgment.  She had difficulty with immediate recall.  The diagnoses were recurrent major depression, and rule out schizoaffective disorder vs. bipolar disorder.

In an April 2010 VA psychiatry note, the Veteran stated that she had been unable to come to appointments because "I can't get out of bed."  She reported that she had short term memory problems and was unable to organize much of her life, including paying bills.  The Veteran's speech was tangential and not relevant and she lost track of thought pattern easily.  Her mood was labile.  She reported elevated anxiety.  She denied suicidal or homicidal ideation.  She was fully oriented but had great difficulty tracking thought process.  Her insight and judgment were poor.  The diagnoses were recurrent major depression, and rule out schizoaffective disorder vs. bipolar disorder.

A June 2011 letter from a private clinic stated that the Veteran exhibited difficulties with cognitive functioning and extremely poor attention and concentration.  She was anxious appearing and frequently needed to be redirected.  It was noted that the combination of her medical problems, chronic pain, emotional distress and medications put her at risk for poor decision-making and poor problem-solving.

In a January 2011 VA psychiatry telephone note, the Veteran stated that she had no idea about the appointment and was very upset at having missed the appointment.  She stated that she was "not well," but not having thoughts of harming herself or others.  She was rambling and tangential.  

In a March 2011 VA psychiatry note, the Veteran reported "not good" mood and poor sleep.  She denied suicidal or homicidal ideation, paranoia, or hallucinations although she stated that she heard music and people talking.  She reported racing thoughts, anxiety/panic, and problems remembering things at times.  On mental status examination, the Veteran alert, oriented, well groomed, and with appropriate and labile affect.  She was tangential at times.  The diagnoses were depression, not otherwise specified; and probable PTSD.

A May 2011 VA mental health suicide prevention note stated that the Veteran voiced suicidal ideation and that she "may" overdose.

In a June 2011 VA psychiatry note, the Veteran reported that her mood was "all over the place."  She denied suicidal or homicidal ideation.  She reported anxiety/panic, and problems remembering things at times.  On mental status examination, the Veteran alert, oriented, well groomed, and with appropriate and labile affect.  She was tangential at times.  The diagnoses were depression, not otherwise specified; and probable PTSD.

The evidence of record supports a 70 percent evaluation for the Veteran's service-connected major depressive disorder.  The GAF scores noted during the period on appeal were 44 and 62, which contemplate moderate symptoms, such as circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, for example, having few friends or having conflicts with peers or co-workers; as well as serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, or any serious impairment in social or occupational functioning, such as no friends, unable to keep a job; or exhibiting some impairment in reality testing or communication, such as speech is at times illogical, obscure, or irrelevant, or any major impairment in several areas, such as work, family relations, judgment, thinking or mood, such as a depressed man that avoids friends, neglects family, and is unable to work.  DSM-IV at 46-47.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter, 8 Vet. App. at 242.  

The other evidence of record demonstrates that the Veteran had severe depression, moderate to severe anxiety, anger, irritability, difficulty sleeping, fatigue, mood swings, feeling of worthlessness, hopelessness, affective instability, impaired short-term memory and attention, social isolation, lack of interest and motivation, suicidal gestures, and self-harming behaviors.  The Board finds that the evidence demonstrates significant impairment in social and occupational functioning, with deficiencies in most areas, such as work, family relations, judgment, or mood.  In making this determination, the Board observes that the Veteran's psychiatric symptoms are caused by the combination of her service-connected major depressive disorder and non-service connected personality disorder.  However, the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  To that effect, the November 2008 VA examiner stated that although the Veteran's personality disorder was more disabling than her depression, separate GAF scores could not be determined without resorting to mere speculation.

With regard to the Veteran's social functioning, social isolation and withdrawal, even from family members, have been shown.  The evidence of record reflects tumultuous interpersonal relationships.  The Veteran reported that her depression impacted her current marriage because she withdrew from her husband and isolated herself.  On the November 2008 VA examination report, the Veteran stated that she would rarely leave the house as she was afraid of socializing and dealing with stress or pressure.  She had not talked to her daughter in a long time and had not seen her only grandchild.  With regard to the occupational functioning, the Veteran reported that she had not worked since the mid 1990's.  On the November 2005 VA examination, she stated that she was unable to hold a job because she could not function due to difficulty with attention and memory problems.  The November 2008 VA examiner noted that the Veteran's prolonged unemployment was due to significant difficulty with coping with stress and trouble getting along with others, severe depression, and affective instability.  The examiner further noted that although there was no total occupational and social impairment, the Veteran's psychiatric signs and symptoms resulted in deficiencies in most areas, such as judgment, thinking, family relations, work and mood.

Overall, the objective evidence of record shows that the Veteran's level of disability to be in the severe range for her service-connected major depressive disorder.  This disability picture more closely approximates a 70 percent evaluation.  38 C.F.R. § 4.7 (2011) (where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating).  Accordingly, in considering the evidence of record under the laws and regulations as set forth above, the Board concludes that an increased initial rating of 70 percent is warranted for the Veteran's service-connected major depressive disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.

However, a 100 percent evaluation under the provisions of Diagnostic Code 9434 for the Veteran's service-connected major depressive disorder is not for assignment.  Notably, the November 2008 VA examiner stated that there was no total social and occupational impairment.  Moreover, the medical evidence does not demonstrate delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; the intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; or memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Veteran had been showing intermittent suicidal gestures, as well as self-harming behaviors, such as cutting herself.  However, the Board finds that this does not amount to persistent danger of hurting herself or others.  The Veteran reported that her suicidal ideation was passive in nature and there is no evidence of homicidal ideation or plan.  The evidence reflects that the Veteran was fully oriented, well-groomed, and maintained good eye contact.  Although the Veteran reported that she was less concerned with her hygiene during episodes of severe depression, throughout the record, the Veteran was able to maintain minimum personal hygiene.  She exhibited a depressed, irritable, angry or dysphoric mood; a wide range of affect; normal or tangential speech; logical, sequential or circumstantial thought process; and thought content without any psychosis, delusions, hallucinations, paranoia or homicidal ideation.  Grossly inappropriate behaviors were not shown on clinical examinations throughout the record.  Accordingly, the Board finds that the totality of the evidence of record does not support an evaluation in excess of 70 percent under the provisions of Diagnostic Code 9434.  

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected major depressive disorder, the evidence shows no distinct period of time, during which the Veteran's major depressive disorder has varied to such an extent that a rating greater than 70 percent would be warranted.  Thus, staged ratings are not in order, and a 70 percent rating for major depressive disorder is warranted.  See Fenderson, 12 Vet. App. at 126.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual Veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria under the Rating Schedule reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is adequate, and no referral is required. 

The Board finds that the Veteran's service-connected major depressive disorder disability picture was not so unusual or exceptional in nature as to render her 70 percent rating assigned herein inadequate.  The Veteran's service-connected major depressive disorder is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, the criteria of which is found by the Board to specifically contemplate the level of disability and symptomatology exhibited.  The Veteran's service-connected major depressive disorder is manifested by severe depression, moderate to severe anxiety, anger, irritability, difficulty sleeping, fatigue, mood swings, feeling of worthlessness, hopelessness, affective instability, impaired short-term memory and attention, social isolation, lack of interest and motivation, suicidal gestures, and self-harming behaviors.  Objectively, the Veteran was well-groomed with appropriate hygiene, fully oriented, and with good eye contact.  She exhibited a depressed, irritable, angry or dysphoric mood; a wide range of affect; normal or tangential speech; logical, sequential or circumstantial thought process; and thought content without any psychosis, delusions, hallucinations, paranoia or homicidal ideation.  When comparing the disability picture of the Veteran's major depressive disorder with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's symptoms are more than adequately contemplated by the 70 percent disability rating assigned herein for her service-connected major depressive disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  A rating in excess thereof is provided for certain manifestations of the service-connected major depressive disorder but the evidence of record did not demonstrate that such manifestations were present in this case.  The evidence does not show the Veteran's service-connected major depressive disorder to be manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.  The criteria for a 70 percent disability rating reasonably describe the Veteran's disability level and symptomatology of her service-connected major depressive disorder and, therefore, the schedular evaluation is adequate and no referral is required.  See 38 C.F.R. § 4.130, Diagnostic Code 9434; see also VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

In reaching this decision, the Board considered the doctrine of reasonable doubt, but finds that the preponderance of the evidence is against a rating in excess of the 70 percent disability rating assigned herein.  Accordingly, an initial rating of 70 percent, but no more, is warranted for the Veteran's service-connected major depressive disorder.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial evaluation of 70 percent for major depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


